DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 5,295,530) in view of Frank (US 2005/0306657), both references of which were cited in the Information Disclosure Statement dated August 12, 2019.
Regarding claims 8-11 and 16, O’Connor et al. disclose a ceramic casting mold (column 6, line 57 through column 8, line 35; and Figure 5), in which the ceramic casting mold comprises the following structural features:
a first ceramic core portion (28);
a first ceramic shell portion (32);
a second ceramic shell portion (44) having a different porosity and heat transfer than the first ceramic core portion (28) since its thickness is thinner;
a plurality of filaments (pins (30));
a first cavity (34) between the first ceramic core portion (28) and the first ceramic shell portion (32) and adapted to define a cast component upon casting and removal of the ceramic casting mold; and
a second cavity (36), wherein the first and second ceramic shell portions (32,44) are formed by dipping into respective ceramic slurries, wherein
the plurality of filaments (pins 30) join the first ceramic core portion (28) and the first ceramic shell portion (44), wherein the plurality of filaments are integral with the first ceramic core portion and the first ceramic shell portion.  
O’Connor et al. fail to teach a second shell material formed of a different material than the first ceramic material, including different thermal properties and hardnesses.
However, Frank discloses a method of making first and second ceramic casting cores defining layers of different ceramic materials (paragraphs [0026] and [0027]; and 
O’Connor et al. fail to teach a third ceramic shell.  However, it would have been obvious to one of ordinary skill in the art to include a third ceramic shell depending on the design choice.  Since O’Connor et al. disclose the structure of the ceramic casting mold that includes first and second shell portions, as well as a first ceramic core portion, one of ordinary skill in the art would recognize that additional layers would readily be provided to produce more complex features of a desired shape of the cast component depending on the design expediency.
Therefore, it would have been obvious to one of ordinary skill in the art to provide different materials on the ceramic cores, as taught by Frank, in the ceramic casting mold disclosed by O’Connor et al., in order to control reactivity of the molten metal (Frank; paragraphs [0026] and [0027]).
Regarding claims 12 and 14, the ceramic shell portions can be heat treated to obtain increased strength and high temperature resistance during a casting process.
Regarding claims 13 and 15, the first and second ceramic core portions are adapted to interface with a pin (30).

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on February 16, 2021.  The applicants have amended independent claim 8.  Claims 1-7 

Applicants’ arguments with respect to claims 8-16 have been considered but are moot because the arguments do not apply to the newly underlined portions addressing the applicants’ amendments to independent claim 8.
With regard to the applicants’ remarks/arguments on page 7 of the amendment, the applicants’ amendment and argument regarding the filaments being “integral with” the first core portion and the first shell portion has been addressed in the newly underlined portions of the above 35 USC 103 rejection, and Figure 5 of O’Connor et al. disclose the claimed invention.  The applicants introduce a new limitation of the plurality of filaments being “integral with” the first core portion and the first shell portion.  However, since O’Connor et al. disclose that the arrangement of core and shell portions is placed together, the portions of the arrangement are deemed as integral.  Based on the applicants’ disclosure of the invention, it is believed that the plurality of filaments are part of the first core, and should be claimed as a “monolithic” or “continuous” part instead of “integral”, and such an amendment to independent claim 8 would overcome the current 35 USC 103 rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 3, 2021